



INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS


The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the applicable
Plan and this agreement (the “Award Agreement”). The relevant Plan(s) shall be
deemed a part hereof as if fully set forth herein. A copy of each applicable
Plan is available from the Morgan Stanley Smith Barney website
www.stockplanconnect.com (or such other stock plan administrator’s website as
may be determined by the Company) or may be obtained by request addressed to:
Corporate Secretary, Integer Holdings Corporation, 10000 Wehrle Drive, Clarence,
NY 14031. Unless the context otherwise requires, all terms defined in the
applicable Plan(s) shall have the same meanings when used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth on Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock delivered
on vesting of such RSUs (the “Shares”) are subject to forfeiture and/or
repayment, in whole or in part, to the extent provided for in the Integer
Holdings Corporation Incentive Compensation Recoupment Policy, as in effect from
time to time. In furtherance of the foregoing, you agree hereby to forfeit,
reduce or repay the RSUs and any proceeds from the sale of such RSUs or the
Shares and to execute any document prepared by the Company to effectuate such
forfeiture, reduction or repayment, all to the extent permitted by applicable
law.





--------------------------------------------------------------------------------





2.    Vesting of Restricted Stock Units. Subject to the terms and conditions of
the applicable Plan and this Award Agreement, the RSUs will vest in accordance
with the vesting schedule set forth in Appendix A. A certificate or certificates
representing the Shares will not be delivered to you unless and until the RSUs
have vested and all other terms and conditions in the applicable Plan and this
Award Agreement have been satisfied.
3.    Termination of Employment; Change in Control. Voluntary or involuntary
termination of your employment or occurrence of a Change in Control, shall
affect your rights as set forth in the applicable Plan.
4.    Forfeiture of Restricted Stock Units. The balance of the RSUs that have
not vested pursuant to paragraphs 2 or 3 will be automatically forfeited as of
the date that your employment with the Company or a Subsidiary terminates for
any reason.
5.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
6.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.
7.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is


- 2 -

--------------------------------------------------------------------------------





current with respect to the Shares being offered and sold, or (y) a specific
exemption from the registration requirements of the Act, but in claiming such
exemption, you shall, if requested by the Company, prior to any offer for sale
or sale of such Shares, obtain a favorable written opinion from counsel for or
approved by the Company as to the applicability of such exemption.
8.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
9.    Agreement Subject to the Plan. You and the Company agree that this Award
Agreement is subject to, and that you and the Company will both be bound by, all
terms, conditions, limitations and restrictions contained in the applicable
Plan, which shall be controlling in the event of any conflicting or inconsistent
provision. To the extent that RSUs subject to this Award Agreement are granted
under more than one Plan, then the RSUs granted under a particular Plan will be
subject to the terms and conditions of that Plan.
10.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
11.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
12.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.


- 3 -

--------------------------------------------------------------------------------





13.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company and any
Subsidiary for the exclusive purpose of implementing, administering and managing
your participation in the applicable Plan. You understand that the Company and
any employing Subsidiary may hold certain personal information about you,
including, but not limited to your name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plans (“Personal Data”). You understand that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plans, that these recipients may be located in the country in which you
reside, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the applicable Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Company Stock
received upon settlement of the RSUs. You understand that Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plans. You understand that you may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost,


- 4 -

--------------------------------------------------------------------------------





by contacting in writing your local human resources representative. You
understand that refusal or withdrawal of consent may affect your ability to
realize benefits from the RSUs. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
15.    Language. If you received this Award Agreement, or any other document
related to the Plans translated into a language other than English, and if the
translated version is different than the English version, the English version
will control.
Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by clicking on the icon below
entitled “I have read and agree.” Notwithstanding your failure to click on the
icon below, your continued employment with the Company or any of its
Subsidiaries following the date of this award will be deemed your acceptance of
the terms and conditions hereof unless you indicate otherwise to the Company in
writing within 10 days following the date hereof.
Very truly yours,
Integer Holdings Corporation




- 5 -

--------------------------------------------------------------------------------





Appendix A


Date of Grant: [GRANT DATE]
Number of RSUs: The number of RSUs granted under this Award Agreement is as set
forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company).
Vesting Schedule applicable to Participants in Career Bands E and above:
One-third of the RSUs will vest on the last day of each of the 3 consecutive
fiscal years of the Company, beginning with the last day of the fiscal year that
includes the date on which the RSUs are granted.
Vesting Schedule applicable to Participants in Career Bands M4, M5 and P6:
One-quarter of the RSUs will vest on the last day of each of the 4 consecutive
fiscal years of the Company, beginning with the last day of the fiscal year that
includes the date on which the RSUs are granted.


- 6 -